Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties thereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for [sale] to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is as follows:
Pineapple in syrup (cubes)_$0.17300 per pound
Pineapple in syrup (tidbits)_$0.17611 per pound
Papaya in syrup_ $0.12968 per pound
*623All the foregoing less charges for truckage to wharf, forwarding fees and consular invoice, and less value of American drums @ $7.00 each.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for the merchandise herein at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
Pineapple in syrup (cubes)_$0,173 per pound
Pineapple in syrup (tidbits)_ 0.17611 “ “
Papaya in syrup_ 0.12968 “ “
All less charges for truckage to wharf, forwarding fees, and consular invoice, and less value of American drums at $7 each.
Judgment will be entered accordingly.